Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-15 are rejected.
Claims 16-32 are cancelled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DI BARI et al. (US 2020/0106279 A1, hereinafter DI BARI).
                  
    PNG
    media_image1.png
    414
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    347
    559
    media_image2.png
    Greyscale

As per claim 1, DI BARI discloses a barcode reader assembly for inductive charging, the barcode reader assembly comprising: 
a reader having a longitudinal axis (See Fig.3, Item#102, discloses an optical information reader), the reader including: 
a head (See Fig.3, Item#104, discloses a head) including a nose extending outwardly from the longitudinal axis (See annotated Fig.2 above, discloses a nose extending from the head), a top (See annotated Fig.2 above, discloses top at the upper part of the head), and a chin (See annotated Fig.2 above, discloses a chin extending from the head),
 a handle connected to the head, the handle having a body (See annotated Fig.2 above, discloses a handle connected to head), 
a foot connected to the handle (See annotated Fig.2 above, discloses a foot connected to the handle), the foot extending outwardly from the longitudinal axis and the body of the handle (See Fig.2, discloses the annotated foot extending outwardly down from the longitudinal axis of the body of the handle), and 
a reader enclosure including a reader charging portion, a first inductive coil provided within the reader charging portion (See Fig.1, Item#111 and Par.108, disclose a power receiving coil inside the optical reader); 
a stand including (See Fig.2, Item#100, discloses a charging cradle): 
a base (See Fig.2, Item#112 and Par.109, disclose a base portion), and 
a cradle extending from the base (See Figs.2 and 3, disclose a first wall 118 and a second portion in contact with the chin of the reader when it is placed in the cradle), the cradle including a stand enclosure having a stand charging portion (See Fig.1, Items#118 and 101, disclose a first wall of the cradle having a first charging coil), a second inductive coil provided within the stand charging portion (See Fig.1, Item#101, discloses a charge transmitting coil), and the cradle further including extending upwards from the bassecond retaining portion rising from the cradle to form a wedge which retains the reader when it is placed in the charger); 
wherein the first inductive coil and the second inductive coil each have a first coil axis and a second coil axis (See Fig.1, Items#101 and 111) and, in the charging position, gravity and the cradle urge alignment of the first inductive coil and the second inductive coil along the first coil axis and the second coil axis and minimize a gap between the first coil axis and the second coil axis (See Fig.1, Items#101 and 111 and also Fig.3, Item#118, disclose the charge transmitting coil and the charge receiving coil are aligned under gravity when the reader is placed inside the charging cradle).

As per claim 2, DI BARI discloses the barcode reader of claim 1 as discussed above, or backwards, this guarantees proper alignment between the charging cradle transmitting coil and the reader charge receiving coil).

As per claim 3, DI BARI discloses the barcode reader of claim 1 as discussed above, the stand further including a foot platform extending from the base (See Figs.5 and 6, disclose a charging cradle seat 216 in which the reader foot 126 is received).

As per claim 4, DI BARI discloses the barcode reader assembly of claim 1 as discussed above, wherein the forward wedge includes a projection located along the top of the head of the reader when the reader is in a charging position, and wherein the second inductive coil is located in the projection of the forward wedge (See Fig.3, Item#118, discloses a first wall comprising a wireless charge transmitting coil which is aligned with the reader charge receiving coil when the reader is placed in the cradle).

As per claim 6, DI BARI discloses the barcode reader assembly of claim 1 as discussed above, wherein the stand includes a foot wedge configured to engage the foot of the reader when the reader is in the charging position to prevent movement of the reader along at least one of the longitudinal axis of the reader and the first axis of the first inductive coil (See Fig.5, Item#216 and Par.121, discloses a recess for receiving the foot 126 of the barcode reader).

As per claim 13, DI BARI discloses the barcode reader assembly of claim 1 as discussed above, wherein the top of the head of the reader has a top surface, wherein the stand includes a projection located along the top of the head when the reader is in the charging position, and wherein the projection covers at least 60% of the top surface of the reader when the reader is in the charging position (See Fig.3, Item#118  and 100 disclose a stand having a projection comprising a sloped wall, the sloped wall cover at least 60% of the top of the reader, the top of the reader is considered to be the surface which will face the sloped wall when it is placed to be charged.

As per claim 15, DI BARI discloses the barcode reader assembly of claim 1 as discussed above, wherein the barcode reader assembly includes one of the group consisting of a magnetic sensor system and a capacitive proximity sensor system to determine whether the reader is in the charging position, wherein the magnetic sensor system includes a magnetic field sensor and a magnet, and wherein the capacitive proximity sensor system includes a capacitive proximity sensor and a capacitive component (See Pars.41-44 and 53, disclose the cradle may include a reader placement detection system configured to compare signals from the one or more proximity sensors and/or the hand presence sensor and report a presence, proper docking, or impending undocking of the reader based on such comparison).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DI BARI in view of SANI et al. (US 2010/0308116 A1, hereinafter SANI)
                                            
    PNG
    media_image3.png
    680
    272
    media_image3.png
    Greyscale

As per claim 5, DI BARI discloses the barcode reader assembly of claim 4 as discussed above, however DI BARI does not disclose wherein the projection includes a flared surface to facilitate placement of the head of the reader in the cradle of the base.
SANI discloses a data collection device comprising a barcode reader and a base, the base comprising a projection including a flared surface to facilitate placement of the head of the reader in the cradle of the base (See Figs.8-10, disclose a base 3 for holding and charging a reading device 2, the base comprising a flared surface).
DI BARI and SANI are analogous art since they both deal with charging of barcode reader assemblies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by DI BARI with that of SANI by adding the flared surface to the projection for the benefit of facilitating placement of the reader in the cradle of the base.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DI BARI in view of VOLTA et al. (US 2018/0293412 A1, hereinafter VOLTA).
As per claim 7, DI BARI discloses the barcode reader assembly of claim 3 as discussed above, wherein the foot platform raises the foot of the reader above the nose of the reader when the reader is in the charging position.
VOLTA discloses a barcode reader assembly, the cradle comprises a foot platform wherein the foot platform raises the foot of the reader above the nose of the reader when the reader is in the charging position (See Fig.7A, discloses the foot platform 201 is higher than the receptacle for receiving the head of the reader when the reader is placed for charging).
DI BARI and VOLTA are analogous art since they both deal with a barcode reader assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by DI BARI with that of VOLTA the foot platform raises the foot of the reader above the nose of the reader when the reader is in the charging position as an obvious modification of DI BARI which disclose the foot of the reader below the nose of the reader when the reader is in the charging position for the benefit of improving access to the handle to allow the user to remove and place the device on the charging cradle.

As per claim 8, DI BARI discloses the barcode reader assembly of claim 1 as discussed above, however DI BARI does not disclose wherein the stand includes a USB port for charging the second inductive coil, and the second inductive coil is configured to receive only the current provided via USB charging.
VOLTA discloses a barcode assembly comprising a barcode reader and a stand, wherein the stand includes a USB port for charging the second inductive coil, and the second inductive coil is configured to receive only the current provided via USB charging (See Fig.2C, discloses a charging base 200, comprising an electrical connector for receiving power from a point of sale device (POS) 900 comprising a cash register, checkout device, also see Fig.7A and Par.42, disclose the connector is a USB connector connected to the POS via cable 902).
DI BARI and VOLTA are analogous art since they both deal with a barcode reader assembly.
It would have bee obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by DI BARI with that of VOLTA by using a USB connector to provide the charging power to the transmitting coil for the benefit of connecting the charging cradle to a point of sale device or checkout register.

 Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DI BARI in view of JAKL et al. (US 2016/0141908 A1, hereinafter JAKL).
As per claim 9, DI BARI discloses the barcode reader assembly of claim 1 as discussed above, however DI BARI does not disclose wherein the barcode reader assembly includes an alerting mechanism to inform a user of a low charge of the first inductive coil.
JAKL discloses a wireless charger comprising an alerting mechanism to inform a user of a low state of charge (See Fig.1, Item#122, Fig.2, Item#128 and Par.25, disclose a charger indication device which displays the state of charge of the device and alerts the user to a low charging efficiency).
DI BARI and JAKL are analogous art since they both deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by DI BARI with that of JAKL by adding the state of charge indicator for the benefit of alerting the user to the status of the device battery.

As per claim 10, DI BARI and JAKL disclose the barcode reader of claim 9 as discussed above, wherein the low charge of the first inductive coil is detected by at least one of a differential threshold between the power in the first inductive coil and the second inductive coil being exceeded, and the first inductive coil dropping below a minimum threshold based on coil efficiencies, charger efficiencies, and/or anticipated USB power levels (See JAKL,Par.25 discloses detecting the battery state of charge and the charging efficiency, also see Par.17, discloses calculating the state of charge, charging rate, time to full charge for the benefit of alerting the user when a device falls below a certain minimum charge efficiency).
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DI BARI in view of AN et al. (US 2016/0246265 A1, hereinafter AN).
As per claim 11, DI BARI discloses the barcode reader assembly of claim 1 as discussed above, however DI BARI does not disclose wherein the barcode reader assembly includes a motor to vibrate the reader into a charging position if a low charge of the first inductive coil is detected.
AN discloses a wireless charging assembly for portable electronic devices wherein the portable electronic device further includes a motor to vibrate the device into a charging position if a low charge of the first inductive coil is detected (See Par.83 and Fig.5, disclose the portable electronic device comprises a vibration motor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by DI BARI with that of AN by adding the vibration motor to the electronic device for the benefit of correcting the position of the reader with respect to the charger when a less than optimum charging efficiency is detected (See AN, Par.83).

As per claim 12, DI BARI and AN disclose the barcode reader of claim 11 as discussed above, wherein the low charge of the first inductive coil is detected by at least one of a differential threshold between the power in the first inductive coil and the second inductive coil being exceeded, and the first inductive coil dropping below a minimum threshold based on coil efficiencies, charger efficiencies, and/or anticipated USB power levels (See AN, Pars.82-83, disclose that the charging efficiency is detected and if it determined to be less than optimum efficiency, the portable electronic device is vibrated via the motor to correct its position to increase the charging efficiency).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DI BARI in view of WOODS et al. (US 2003/0114899 A1, hereinafter WOODS).
As per claim 14, DI BARI discloses the barcode reader assembly of claim 1 as discussed above, however DI BARI does not disclose wherein the barcode reader assembly includes an alerting mechanism to confirm charging of the first inductive coil when the reader is placed in the charging position that sounds only when adequate charge is detected in the first inductive coil.
WOODS discloses an inductive charging system including an alerting mechanism to confirm charging of the first inductive coil when the reader is placed in the charging position that sounds only when adequate charge is detected in the first inductive coil (See Par.228, discloses that when maximum coupling is detected, i.e. position at which charging efficiency is best, an audible alert is issued to the user).
DI BARI and WOODS are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by DI BARI with that of woods by adding the coupling detection and alert mechanism for the benefit of alerting the user to when the portable electronic device is optimum charging position.
Conclusion
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot in view of the new grounds of rejection. Applicant argued that VOLTA does not disclose the limitation “the cradle including a stand enclosure having a stand charging portion, a second inductive coil provided within the stand charging portion, and the cradle further including a forward wedge extending upwards from the base.”  The examiner refers the applicant to claim 1 rejection above, which shows that  DI BARI discloses all the limitations of independent claim 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/           Examiner, Art Unit 2859                                                                                                                                                                                             
/EDWARD TSO/          Primary Examiner, Art Unit 2859